—In an action, inter alia, to enjoin the defendant from collecting a judgment entered against the plaintiff in an action entitled Mindling v Smith, pending in the District Court, Suffolk County, the plaintiff appeals (1), as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Berler, J.), dated June 14, 1996, as granted the defendant’s cross motion to dismiss the complaint for failure to state a cause of action, and (2) from an order of the same court, dated July 11, 1996, which denied his motion for reargument.
Ordered that the appeal from the order dated July 11, 1996, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated June 14, 1996, is affirmed insofar as appealed from; and it is further,
*284Ordered that the defendant is awarded one bill of costs.
Considering the plaintiff’s allegations to be true, and giving him the benefit of every possible favorable inference (see, Rovello v Orofino Realty Co., 40 NY2d 633), we agree with the Supreme Court’s determination that the complaint failed to state a cause of action.
The plaintiffs remaining contentions lack merit. Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.